Title: To James Madison from James Monroe, 8 February 1794
From: Monroe, James
To: Madison, James


Dear Sir
New Yk. Feby 8. 1794.
I arrived yesterday too late for the post to bear the acct. of it. I found Mrs. M & the child well tho the former had been nearly lost by the sinking of the ice as she came. Mr. Kortright is living & perfectly in his senses, free from pain & perhaps not near his end. He is however on the decline & confined to his room. I find him most friendly & affectionate, but as yet I am not sufficiently acquainted with his affrs. to say any thing respecting them.
I am happy to hear that yr. resolutions are postponed & by the authority you mention. I think the publick sentiment with them. I found it a subject of complaint as I passd thro Jersey that the doors of the H. of R. were not shut as those of the Senate were, because the people were already so hostile to G. B. that it wod. be difficult to keep them within bounds if encouraged in that licentious spirit by the discussions in Congress. And one officer of the latter place as I understood who came up from Phila. to Trenton, said the resolutions wod. not pass but that the Secry of T. was preparing some thing that wod. do better. But even this man said he wished France well & felt resentment towards Britn. I hope to hear regularly whilst I stay from you & Colo. Taylor. Affecy. I am yr. friend
Jas. Monroe
